Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claims 1-20 are allowed.

 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A method of allocating time slots for a wireless headset in a communication period, the wireless headset comprising a first earpiece and a second earpiece that are configured to receive audio data from a mobile device and are independent from each other, wherein the method comprises steps of: 1) sending, by the first earpiece, a request message to the mobile device in a first time slot of the communication period; 2) sending, by the mobile device, the audio data with a preset time slot-based length to the first earpiece and the second earpiece in a plurality of time slots subsequent to the first time slot based on the request message; 3) sending, by the first earpiece, a first control message to the second earpiece in a second time slot after the plurality of time slots; and 4) sending, by the second earpiece, a second control message to the first earpiece in a third time slot subsequent to the second time slot based on the first control message.”
 	Examiner has found prior art in the same field of endeavor in Tong et al. (US 10,200,803 B1).  
  	Tong teaches a wireless audio systems and methods for synchronizing wireless headphones are disclosed herein. In one example, a wireless audio system includes an audio source, a first wireless headphone, and a second wireless headphone. The audio source is configured to separately transmit a left-channel audio signal and a right-channel audio signal using a short-range wireless communication protocol. The first wireless headphone is configured to receive the left-channel audio signal and synchronize a first clock of the first wireless headphone with the audio source based on the left-channel audio signal. The second wireless headphone is configured to receive the right-channel audio signal and synchronize a second clock of the second wireless headphone with the audio source based on the right-channel audio signal, so that the first clock of the first wireless headphone is synchronized with the second clock of the second wireless headphone.
The system of Tong et al. do not teach “the wireless headset comprising a first earpiece and a second earpiece that are configured to receive audio data from a mobile device and are independent from each other, wherein the method comprises steps of: 1) sending, by the first earpiece, a request message to the mobile device in a first time slot of the communication period; 2) sending, by the mobile 
Furthermore, claims 1-20 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/David Bilodeau/
Primary Examiner, Art Unit 2648